Citation Nr: 1446922	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  08-06 919A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for lymphedema of the left foot.  

2.  Entitlement to an initial rating in excess of 10 percent for lymphedema of the right foot for the period prior to April 6, 2010, and in excess of 20 percent thereafter.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 1900 to November 1990, April 1998 to July 1999, August 1999 to January 2000, and December 2003 to March 2006.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).  At that time, service connection for left and right foot lymphedema was established.  For the left foot, a 20 percent rating was assigned, effective March 15, 2006.  For the right foot, a 10 percent rating was assigned, also effective March 15, 2006.  The Veteran submitted a notice of disagreement (NOD) with the ratings assigned, and this appeal ensued.  

In a January 2011 rating decision, the 20 percent rating in effect for the left foot disorder was confirmed and continued.  The 10 percent rating in effect for the right foot was increased to 20 percent, effective April 6, 2010.  The appeal continues.  

In August 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A written transcript of the hearing has been prepared and incorporated into the evidence of record.  

In a February 2011 statement of record and in his August 2014 testimony, the Veteran raised the issue of entitlement to an earlier effective date for the assignment of his 20 percent disability rating for his right foot lymphedema.  However, the Veteran has not raised a genuine earlier effective date claim that would have to be adjudicated separately from the claim for an initial rating identified above.  Instead, his argument about the timing of the staged rating is part and parcel of the appeal of his initial rating claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Such consideration is reflected by the characterization of the claims as shown on the title page.  

The following determinations are based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013);
 38 C.F.R. § 3.159(c), (d) (2013).  

Regarding the claims on appeal, there is a June 2010 VA examination report of record reflecting mild lymphedema of the lower extremities.  Examination was negative for stasis pigmentation changes.  Eczema of the right foot affected less than 1 percent of the foot and 1 percent of the body.  Subsequent to the evaluation, the Veteran has claimed that his bilateral lymphedema has increased in severity.  (Hrg. tr. at pg. 12.)  Moreover, he reports that he continues to be treated at a VA facility at least twice per year.  (Hrg. tr. at pg. 12.)  It is also his contention that not all of his foot symptoms have been considered when rating his lymphedema.  (Hrg. tr. at pgs. 3-4.)  

In Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993), the Court found that, when a veteran claims that his condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the veteran's current condition, VA's duty to assist includes providing a new examination.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95.  See also Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment).  As the Veteran has reported increased severity since the June 2010 VA examination, the Board finds that a new examination is required before a final decision on the merits may be made.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his bilateral lymphedema, on appeal.  Any records that are not currently included in the claims file should be obtained and added to the file.  With any necessary authorization from the Veteran, the AMC should attempt to obtain copies of pertinent treatment records identified by the Veteran that are not currently of record.  All efforts to obtain these records must be documented in the claims file.  If any records cannot be obtained, it should be so stated, and Veteran is to be informed of such.  If pertinent records are received, the AMC should ensure that VCAA examination and medical opinion requirements under 38 C.F.R. § 3.159(c)(4) (2013) are met as to this issue.  

2.  The Veteran should be scheduled for a VA examination to ascertain evaluate the current level of severity of the Veteran's bilateral lymphedema of the left and right lower extremities.  The examiner must review the claims file in conjunction with the examination.  Any medically indicated special tests should be accomplished, and all subjective complaints and objective symptoms must be documented.  

The examiner should specifically note all residuals of the Veteran's bilateral lymphedema.  Specifically, the examiner should determine whether the Veteran has intermittent edema of the extremity or aching and fatigue in either leg after prolonged standing or walking with symptoms relieved by elevation of the extremity or compression hosiery.  The examiner should note any persistent edema incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema.  The examiner should also note any persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  The examiner should finally note any persistent edema or subcutaneous induration, stasis pigmentation, or eczema, and persistent ulceration.  

Note: The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant or the death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AMC/RO should obtain and associated with the claims file a copy or copies of the notice or notices of examination sent to the appellant by the appropriate VA medical facility.  

3.  Readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue an additional Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
LESLEY A. REIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2013), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  



